Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/9/2022 is acknowledged. Claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 116, 158, and 159 are pending in this application. Claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 158, and 159 are under examination. Claim 116 are withdrawn from consideration as being drawn to a non-elected invention.
Applicants are reminded that under MPEP 714 an amendment must provide proper status identifiers for all claims. Claim 116 should be characterized as withdrawn.
Claim Rejections/Objections Withdrawn
The rejection of claims 1,4,8, 104, 158, and 159 as encompassing an improper Markush grouping is withdrawn in response to Applicants’ amendments.
The rejections of claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 158, and 159 under 35 USC §102(a)(1), as anticipated by Nagata US ‘422 and under 35 USC §103, as obvious over Forster US ‘761 are withdrawn in response to Applicant’ amendments. However, the claims are newly rejected over other prior art, as discussed below.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected subgenus, as set forth in Applicants’ 11/1/2021 response to the election requirement, claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 158, and 159 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 8,642,660 to Goldfarb, D., which discloses the compound below

    PNG
    media_image1.png
    148
    369
    media_image1.png
    Greyscale

This corresponds to Formula I with B = C2-9 heteroaryl, R3,5 = H, R4 = methyl, and R6 = C2-9 heteroaryl.
If the elected subgenus is expanded to encompass B = phenyl, claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 158, and 159 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Tikdari, A. et al., Ind. J. Chem 1987 vol 26B, pp. 478-9, which discloses the compound below

    PNG
    media_image2.png
    140
    375
    media_image2.png
    Greyscale

This corresponds to B = phenyl, R2,3,4 = H, and R6 = phenyl
If the elected subgenus is expanded to encompass B = phenyl, claims 1, 4, 8, 11, 25, 45, 49, 60, 104, 105, 158, and 159 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by US 3,717,642  to von Strandmann, M., which discloses the compound below

    PNG
    media_image3.png
    126
    324
    media_image3.png
    Greyscale

This corresponds to B = phenyl, R2,3,4 = H, R = H, and R6 = H.


	

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622